DISCIPLINARY PROCEEDING This matter coming on for consideration by the Court upon certified copy of Judgment and Probation/Commitment Order in United States District Court for the District of New Mexico, Docket No. CR 77-229 entitled United States of America vs. Anthony E. Lucero, Jr., and the Court having considered said judgment and being sufficiently advised in the premises; NOW, THEREFORE, IT IS CONSIDERED, ORDERED AND ADJUDGED by the Court, pursuant to Rule 13(a) and (d) of the New Mexico Supreme Court Rules Governing Discipline, that ANTHONY E. LUCERO, JR., be and he hereby is suspended from the practice of law in all Courts of the State of New Mexico pending the further order of this Court. IT IS FURTHER ORDERED that this matter be and the same is hereby remanded to the Disciplinary Board for further proceedings therein as may be proper pursuant to said Rule 13(d) of the Rules Governing Discipline.